Citation Nr: 0207355	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  01-04 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1999, for the payment of Dependency and Indemnity 
Compensation (DIC) benefits to the appellant.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a decision by the Nashville 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2001, a hearing was held before the 
undersigned at the RO at which the appellant and her daughter 
appeared and testified.  A transcript of that hearing is of 
record.  

It should be noted that the RO initially established 
November 1, 1999, as the effective date for the payment to 
the appellant of DIC benefits based upon her claim received 
on October 8, 1999.  Then, at the time of the statement of 
the case issued in April 2000, it was determined by the RO 
that the proper effective date for the appellant's award of 
DIC benefits should be November 1, 1998, instead of 1999.  In 
the supplemental statement of the case issued in March 2001, 
the RO determined that the assignment of the earlier 
effective date of November 1, 1998, was erroneous; however, 
the appellant had by then been overpaid DIC benefits in an 
amount over $10, 000, representing DIC benefits paid to her 
for the period from November 1, 1998, to November 1, 1999.  
By Administrative Decision dated in June 2001, it was 
determined that this overpayment to the appellant resulted 
solely from administrative error by VA, and that recovery of 
this overpayment from the appellant should not be required.  

The appellant has testified that she visited the VA Medical 
Center at Mountain Home, Tennessee, in 1979 for the specific 
purpose of applying for VA death benefits after the death of 
her second husband, only to be told by an unidentified person 
there that she was not eligible for those benefits.  If she 
can establish that the person who gave her this erroneous 
advice was a VA or other Federal employee, rather than (for 
instance) an employee of a county or state veterans affairs 
organization, she may wish to pursue a claim seeking 
equitable relief under 38 U.S.C.A. § 503(a) (West 1991).  
Equitable relief is solely within the discretion of the 
Secretary, and it is not within the jurisdiction of the Board 
to grant such relief or to review the Secretary's exercise of 
that discretion.  McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The appellant can 
contact the RO for further information on how to pursue such 
a claim.  

The present decision by the Board is limited solely to a 
consideration of the appellant's legal entitlement to the 
requested benefits under the controlling law and Federal 
regulations.  


FINDINGS OF FACT

1.  The appellant was married to the veteran from July 1943 
until his death in the line of duty in February 1945.  

2.  The appellant was initially awarded and paid VA death 
benefits as the unremarried widow of the veteran from 
February 1945 until she remarried in August 1950.  

3.  The appellant's second husband reportedly died on 
December [redacted], 1978.  

4.  The appellant's next claim for DIC benefits as the 
veteran's widow was received on October 8, 1999.  






CONCLUSION OF LAW

The requirements for an effective date earlier than 
November 1, 1999, for the payment of DIC benefits have not 
been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999-2001) & § 3.400. (1979-2001)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, since the RO's most recent consideration 
of this claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001)(to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The Board will assume, 
for the purposes of this decision, that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The present appeal essentially presents only a legal 
question, as the relevant facts are not in dispute.  
Therefore, no further evidentiary development is required.  
The appellant was advised by the undersigned at the October 
2001 hearing that benefits could not be legally paid to her 
prior to the date of claim, and the arguments presented in 
support of this appeal demonstrate an awareness of the 
pertinent legal criteria.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
regulations implementing the VCAA would only serve to further 
delay resolution of the present claim with no benefit flowing 
to the appellant.  Accordingly, the Board will address the 
merits of the claim.  

II.  Factual Background

The appellant married the veteran in July 1943, and she was 
still married to him when he was killed in an aircraft crash 
in February 1945 while still serving on active duty.  She 
subsequently applied for and was awarded VA death benefits as 
the unremarried widow of the veteran, effective from his date 
of death in February 1945.  Additional benefits were awarded 
to her after the birth of her daughter by the veteran in 
August 1945.  

In September 1950, notification was received from the 
appellant that she had remarried in August 1950, and her 
award of VA death benefits was subsequently terminated for 
this reason; however, payments of VA death compensation 
benefits (and later DIC) to her on behalf of her daughter 
were continued until the child married in June 1965.  

The appellant's second husband reportedly died on 
December [redacted], 1978.  Shortly afterwards, claims seeking VA 
burial benefits and DIC benefits for the appellant's son from 
that second marriage were received under the VA claim number 
of the appellant's second husband.  Although these documents 
included the information that the appellant had previously 
been married to and widowed by the veteran, and that she had 
once filed for VA benefits as the widow of the veteran, 
specifying the veteran's VA claim number, nothing in these 
documents reflects an intention on the part of the appellant 
to claim DIC benefits at that time as the widow of the 
veteran.  

In a written communication received on October 8, 1999, the 
appellant wrote to the RO claiming entitlement to DIC 
benefits as the widow of the veteran.  DIC benefits were 
subsequently awarded and paid to her from November 1, 1999, 
based upon this claim; and the present appeal ensued.  

III.  Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The effective date of DIC benefits based upon a claim 
received more than one year after the date of the veteran's 
death will be the date of receipt of the claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Regardless of other VA regulations concerning the effective 
dates of awards, payment of monetary benefits based upon 
original, reopened, or increased awards of compensation, 
pension, or DIC benefits may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31.  

IV.  Analysis

The appellant's initial claim seeking DIC benefits as the 
widow of the veteran following the death of her second 
husband was received on October 8, 1999.  This fact is 
essentially not disputed by the appellant.  It is clear that 
no earlier written communication of record (including 
information obtained from the claims file of the appellant's 
second husband) satisfies the legal requirements to be 
recognized as an earlier claim, either formal or informal, 
for DIC benefits.  Under the controlling legal criteria 
previously cited in this decision, therefore, an effective 
date earlier than November 1, 1999, is not warranted and 
cannot be assigned.  

The Board is not unsympathetic to the appellant and 
recognizes the substantial equitable factors weighing in her 
favor; however, as previously mentioned, the Board lacks 
equitable jurisdiction over this matter.  In cases such as 
this, where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

ORDER

The appeal seeking an effective date earlier than November 1, 
1999, for the payment to the appellant of DIC benefits is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

